Citation Nr: 0936385	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to nonservice-connected burial benefits to 
include burial, plot, and transportation allowances.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The deceased Veteran had active service from November 1940 to 
June 1945.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) due to the 
appellant's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in June 2008 due to Alzheimer's 
dementia.

2.  The Veteran's death was not due to a service-connected 
disability.

3.  At the time of his death, the Veteran was not entitled to 
VA compensation or pension benefits, nor was there a claim 
for such benefits pending.

4.  The body of the Veteran is not being held by a State or a 
political subdivision of a State.

5.  The Veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.

6.  The Veteran is buried in a national cemetery.
 




CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits to include 
burial, plot, and transportation allowances have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. 
§ 3.1600, 3.1605 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As the pertinent facts in this case are not in dispute and 
the law is dispositive, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
action is required to comply with the VCAA or the 
implementing regulation. See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  

Analysis

The Board initially notes that the appellant does not contend 
that the Veteran died of a service-connected disability.  
Indeed, a November 2008 VA Form 119, Report of Contact, 
specifically notes that the appellant does not claim that the 
Veteran's cause of death (i.e., Alzheimer's dementia) was due 
to service.  The record further does not show that the 
Veteran died of a service-connected disability.  Thus, the 
Veteran is not entitled to funeral and burial expenses on 
such basis.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2008).

Nonetheless, if a veteran's death was not service-connected, 
a burial allowance that may be paid toward the Veteran's 
funeral and burial expenses including the cost of 
transporting the body to the place of burial may be paid 
under the following circumstances: (1) at the time of death, 
the veteran was in receipt of VA pension or compensation (or, 
but for the receipt of military retirement pay, would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either compensation or pension 
pending at the time of his death, and, (i) in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of  
compensation or pension effective prior to the date of the 
veteran's death, or (ii) in the case of a reopened claim, 
there is sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the deceased 
would have been entitled to compensation or pension prior to 
date of death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38  
C.F.R. 
§§ 3.1600(b)(1),(2) (2008).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. §  
3.1600(b)(3) (2008).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA.  For burial allowance 
purposes, the term "hospitalized by VA" means admission to a 
VA facility (as described in 38 U.S.C. 1701(3)) for hospital, 
nursing home, or domiciliary care under the authority of 38 
U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA 
facility (as described in 38 U.S.C. 1701(4)) for hospital 
care under the authority of 38 U.S.C. 1703; admission 
(transfer) to a nursing home under the authority of  38 
U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing  
home for nursing home care with respect to which payment is  
authorized under the authority of 38 U.S.C. 1741.  38 
U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2008).

In the present case, the appellant contends that she is 
entitled to burial benefits because she had been told on 
several occasions that the Veteran was eligible for hospice 
care, when the need arose, at the VA Hospital at Fort Meade 
in the Hospice Care Unit.  However, when the Veteran was 
hospitalized in June 2008 and required such care, she was 
informed by a social worker at the private hospital who had 
contacted Fort Meade on her behalf that there was not an 
available bed at the time.  Consequently, the appellant had 
to admit the Veteran to a local hospice care facility but 
requested that the Veteran be transferred to Fort Meade 
facility when a bed became available. [The appellant noted 
that she was told that there was no agreement finalized 
between VA and the local hospice care facility.]  The 
appellant explained that her preference had always been that 
the Veteran received the care of VA at the time of his death 
and her request was made known at the time of his June 2008 
hospitalization, however, he was not admitted due to lack of 
availability at the Fort Meade facility and died before a 
space became available.     

The Board notes that the VA treatment records of record 
confirm that the appellant sought to have the Veteran 
admitted to the Fort Meade Hospice Care Unit at the time of 
his death but he was unable to be admitted due to 
unavailability.  However, as noted above, a burial allowance 
may be paid if a veteran died while properly "hospitalized by 
VA."  Although the Board sincerely sympathizes with the 
appellant and the circumstances surrounding her husband's 
death, she has acknowledged and the evidence shows that he 
was not "hospitalized by VA" at the time of his death.  
Such hospitalization is required for entitlement to burial 
benefits in accordance 38 C.F.R. § 3.1600(c).  Also, it is 
noted that the Veteran was not traveling under proper prior 
authorization and at Department of Veterans Affairs expense 
to and from a specified place for the purpose of examination, 
treatment, or care at the time of his death such that the 
appellant would be entitled to burial benefits under 
38 C.F.R. § 3.1605 (2008).      

Additionally, at the time of his death, the Veteran was not 
in receipt of pension or compensation, nor did the Veteran 
have a claim for VA benefits pending at the time of his 
death.  Furthermore, the Veteran's body was not unclaimed 
with his body held by a State or a political subdivision of a 
State.  Thus, the requirements for payment of burial benefits 
under 38 C.F.R. § 3.1600(b)(1)-(3) are also not met.

As the Veteran did not die of a service-connected disability 
and, at the time of his death, was not in receipt of 
disability compensation or otherwise would have been entitled 
to disability compensation but for the receipt of military 
retired pay or nonservice-connected pension, the appellant is 
additionally not entitled to transportation expenses.  
38 C.F.R. § 3.1600(g) (2008).   

Furthermore, as the death certificate reveals that the 
Veteran is indeed buried in a national cemetery (i.e., Black 
Hills National Cemetery), entitlement to plot or interment 
allowance is not warranted under 38 C.F.R. § 3.1600(f) 
(2008). 

Therefore, for the foregoing reasons, the Board finds that 
the appellant is not entitled to burial benefits to include 
burial, plot, and transportation allowances.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to burial benefits to include burial, plot, and 
transportation allowances is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


